Opinion by
Walker, J.
The question in this case is whether the foreign value or the United States -value should have been used for entering certain leather-bound prayer books. A test case was made and the petitioner filed an appeal to reappraisement, but because of the difficulty of obtaining proof he later abandoned it. On the record the court was satisfied that the undervaluation resulted from "an honest difference of opinion and that the record demonstrates there was at no time 'any intention to defraud the revenue, to conceal or misrepresent the facts, or to deceive the appraiser. The petition was therefore granted